Citation Nr: 0018992
Decision Date: 07/20/00	Archive Date: 09/08/00

Citation Nr: 0018992	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-24 560	)	DATE JUL 20, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1, 1972 to March 
28, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


VACATUR

The Board issued a decision on January 27, 1999 which denied 
the issue set forth on the title page of this decision.  In a 
Motion for Reconsideration submitted by the veteran's 
attorney dated May 1999, she alleged that neither she nor the 
veteran received notice of the certification of the veteran's 
appeal to the Board or of the time limit for submitting 
additional evidence.  The Board believes that this failure 
constitutes a denial of due process as contemplated by 
38 C.F.R. § 20.904(a)(1) (1999).  Accordingly, it is the 
decision of the Board that the Board's January 27, 1999 
decision should be, and is, VACATED.

In view of the Board's order vacating its January 27, 1997 
decision, the veteran's motion for reconsideration is moot.  
The veteran's claim of entitlement to service connection for 
a psychiatric disability will be referred to another Member 
of the Board who will undertake a de novo review of the 
matter and render a new decision based on all of the evidence 
of record.  That decision will be entered as if the January 
27, 1997 decision of the Board had never been issued.






		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
vacatur is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






Citation Nr: 9902219	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-24 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1, 1972 to March 
28, 1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  By decision dated in August 1995, the Board denied the 
veterans claim of entitlement to service connection for a 
psychiatric disability.

2.  The evidence associated with the claims file subsequent 
to the August 1995 denial does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The Boards August 1995 decision denying entitlement to 
service connection for a psychiatric disability is final.  
38 U.S.C.A. § 7104 (West 1991) ; 38 C.F.R. § 20.1100 (1998).

2.  The evidence received since the August 1995 denial is not 
new and material, and the requirements to reopen the 
veterans claim of entitlement to service connection for a 
psychiatric disability have not been met.  38 U.S.C.A. §§ 
5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veterans claim of entitlement to service connection for 
a psychiatric disability has been previously considered and 
denied by the Board.  Initially, a March 1972 rating decision 
denied service connection for a nervous condition due to 
finding that the veteran suffered from a personality disorder 
in service.  A rating decision in December 1987 determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for an anxiety 
disorder.  The veteran perfected his substantive appeal and 
the matter was subsequently remanded several times by the 
Board for further development.

In October 1994, the RO found that new and material evidence 
had been submitted, but that the preponderance of the 
evidence was against a grant of service connection for a 
psychiatric disability.  The Board affirmed this decision in 
August 1995.  The Board concluded that the veteran presently 
suffered from a psychiatric disability but that this 
disability could not be found to have been incurred in or 
caused by service.  The Board noted the lack of 
contemporaneous evidence to substantiate the veterans 
allegations of in-service beatings, the lack of psychological 
care until 15 years after service, and post traumatic 
diagnoses which were based solely upon the veterans history.  

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies. 38 U.S.C.A. § § 7103, 7104 (West 1991); 
38 C.F.R. § 20.1100 (1998).  Otherwise, no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. § 
7104(b).

Theveterans claim for service connection for an acquired 
psychiatric disorder may, however, be reopened provided the 
veteran submits new and material evidence.  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1998); See Hodge 
v. West, No.98-1707, slip op. at 6 (Fed. Cir. Sep. 16, 1998).

The relevant evidence that was of record at the time of the 
Boards August 1995 denial included service medical records, 
1987 Ohio State University psychiatric records, 1987 and 1988 
VA outpatient records, an October 1987 letter from James R. 
Mullins, M.D., May 1989 and February 1995 RO hearing 
transcripts, June 1990 and June 1994 letters from the 
veterans mother and aunt, a March 1992 VA examination, and a 
February 1995 medical opinion from Jacob D. Lindy, M.D.

The veterans service medical records reveal that he had 
episodes of passing out and that he was treated at the mental 
hygiene clinic.  Within a month, he was diagnosed with being 
socially and emotionally unable to adjust to military life 
and was discharged from service.

The records from Ohio State University indicate that the 
veteran presented with complaints of anxiety, depression, and 
various somatic symptoms.  The veteran was assessed with 
anxiety disorder, panic disorder, and psychological factors 
affecting his physical condition.  The VA outpatient records 
disclose that the veteran was followed in the mental hygiene 
clinic for anxiety and multiple complaints of family and 
occupational problems.  He was treated with Valium, 
relaxation techniques, and counseling.  In the October 1987 
letter from Dr. Mullins, the physician reported that he had 
been treating the veteran for anxiety, among other 
disabilities, since 1985.

At the RO hearings, the veteran testified that he did not 
have a personality disorder in service.  Rather, he presently 
suffered from an anxiety disorder which had begun in service.  
He alleged that his present psychiatric disability was caused 
by beatings he sustained in service at the hands of his 
superiors.  Following these beatings, he received medical 
treatment at the infirmary.  Moreover, he had no anxiety 
disorder before entering service.  The letters from the 
veterans mother and aunt stated that the veteran had no 
nervous problems before entering service but that he suffered 
from a nervous disorder following service.

At the VA examination, the veteran complained of anxiety, 
restricted breathing, headaches, insomnia, and nightmares 
since the alleged beatings in service.  He was diagnosed with 
post traumatic anxiety neurosis by the examiner.  Following 
psychological testing, he was assessed with an anxiety 
disorder and a passive dependent personality.  The examiner 
found that, if the beatings in service had occurred, they may 
have played a role in the development of the anxiety 
disorder.  The February 1995 letter from Dr. Lindy stated 
that he believed that the veteran suffered from post 
traumatic stress disorder and accompanying somatic symptoms 
due to the alleged in-service beatings.

The additional pertinent evidence that has been associated 
with the veterans claims file since the Boards August 1995 
denial is a November 1995 lay statement from the veterans 
friend.  This letter stated that the veteran served in his 
local church as a youth, and that he was stable, dependable, 
and not nervous before entering the service.

The Board finds that the evidence submitted since the Boards 
last final denial does not bear directly and substantially 
upon the specific matter under consideration, that is, 
whether any psychiatric disability is related to service.  
The statement cannot serve as competent medical evidence that 
establishes a nexus or relationship between the veterans 
psychiatric disability and any incident of his military 
service. The Board cannot rely solely on statements from the 
veterans friends because evidence of a medical nexus cannot 
be established by a layperson.  Brewer v. West, No. 95-1280 ( 
U.S. Vet. App. May 29, 1998); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Moreover, the lay statement from the 
veterans friend contains substantially the same assertions 
that were contained in evidence previously considered and 
rejected by the RO and the Board.  As such, this evidence 
must be considered cumulative and redundant of evidence 
previously considered.

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a psychiatric 
disability.  Therefore, the last prior denial remains final 
and the benefit sought on appeal must be denied.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disability , the appeal is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -




